Appeal by defendant from a judgment of the Supreme Court, Westchester County (McNab, J.), rendered August 4, 1983, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at trial was sufficient to permit a rational trier of fact to find that defendant was guilty, as charged, of assault in the second degree (Penal Law § 120.05 [3]; People v Contes, 60 NY2d 620, 621). Defendant’s contention that the People did not specifically disprove his defense beyond a reasonable doubt, is without merit, as there was sufficient evidence for the jury to find guilt beyond a reasonable doubt.
Defendant’s second contention, that admitting statements he made at a prior sentencing hearing to show his state of mind was improper, is without merit as well (see, Richardson, Evidence § 288 [Prince 10th ed]; People v Gallo, 12 NY2d 12). Lazer, J. P., Thompson, Weinstein and Niehoff, JJ., concur.